DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 7/8/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-20 are currently pending.
4.	Claims 1, 12 and 17 are amended. Claims 2-11, 13-16 and 18-20 are previously presented.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
5.    Examiner Response:
Applicant’s arguments, see pages 7-8, filed 7/8/21, with respect to the 35 U.S.C. 101 rejections have been fully considered.  The amendment to the claims implement the cited abstract idea into a practical application, where the alarm management is implemented by an analytics module to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms.  With the abstract idea being integrated into a practical application, the claim is no longer directed to an abstract idea.  The 35 U.S.C. 101 rejections of claims 1-20 has been withdrawn. 

                                         Response: 35 U.S.C.  § 102
6.    Applicants argue:
“The amended claims recite a number of features not taught or even suggested by Sayyarrodsari. For example, the examiner considered that the reference taught that multiple  first principles model that are said to be present in Sayyarrodsari’s parametric hybrid model. However, Sayyarrodsari appears to always utilize these models together when the hybrid parametric model is run (that is, after all the entire reason for creation of the hybrid parametric model). Therefore, it cannot be said that Sayyarrodsari teaches that the multiple different analytics modules of the analytics engine are each independently and separately instantiated as required by the claims.” (Remarks: pages 8-9)

7.    Examiner Response:
The examiner respectfully disagrees.  In paragraphs [0119] – [0120] and Fig. 17 of the Sayyarrodsari et al. reference, it teaches parametric hybrid models are within the parametric hybrid model objects, where the parametric hybrid model objects are instantiated on model servers 210 and 212 in response to command inputs received by the graphical modeling tool.  Different types of responses are communicated to the decision support server 206 from the parametric hybrid models.  The parametric hybrid models also include a software interface structure, (e.g., IDs, attributes, services, etc.).  Different types of responses are communicated to the decision support server 206, which determines which parametric hybrid model objects are instantiated on or deleted from their respective model servers (210 or 212).  This demonstrates that the analytics modules are instantiated independently and separately.  Also, in paragraph [0059] and Fig. 3 of the Sayyarrodsari et al. reference, it teaches that the empirical model, parameter model and parametric first principles model, which are within a parametric hybrid model, can receive separately energy variable inputs from the energy system.  This further demonstrates that different analytics modules can be instantiated independently and separately.
8.    Examiner Response:
The Applicant’s arguments on page 9 with respect to the limitation of claim 1 that states “wherein at least one of the analytics modules automatically and without human intervention implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms.” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari et al. (U.S. PGPub 2014/0128996) in view of Gendelman (U.S. PGPub 2015/0346706).

With respect to claim 1, Sayyarrodsari et al. discloses “A non-transitory computer readable medium storing a program causing a computer to execute a method for a physical processor” as [Sayyarrodsari et al. (paragraph [0078])];
“receiving an annotated input data structure derived from input data comprising sensed data and control data of a controlled machine” as [Sayyarrodsari et al. (paragraph [0075], [paragraph [0079], Fig. 7)] Examiner’s interpretation: The parametric hybrid model functions can be modified by input commands to the control/optimization system.  The user uses an electric device to input commands to the control/optimization system.  This demonstrates that an annotated input data structure is produced, since the parametric hybrid model functions can be the inputs, outputs, parameters, etc.  The parametric hybrid models are sent to the GUI, which demonstrates that an annotated input data structure is being received;
“wherein the annotated input data structure is derived by naming the input data, selecting the input data, or selecting one or more parameters of interest in the input data to produce the annotated input data structure” as [Sayyarrodsari et al. (paragraph [0077], paragraph [0104])];
“executing an analytics engine comprising multiple different analytics modules each independently and separately instantiated only upon request and acting upon the annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the operation” as [Sayyarrodsari et al. (paragraph [0059], paragraph [0076], paragraph [0119] – [0122], Figs. 3, 7 and 16-17)] Examiner’s interpretation: Different types of responses are communicated to the decision support server 206, which determines which parametric hybrid model objects are instantiated on or deleted from their respective model servers (210 or 212).  This demonstrates that the analytics modules are instantiated independently and separately, since the parametric hybrid model objects are instantiated on 
“sending the output data structure for use by a controller to control the controlled
machine based on the output data structure” as [Sayyarrodsari et al. (paragraph [0075], Fig. 7)] Examiner’s interpretation: Signals are sent from the control system to the actuators for controlling operations of the components;
While Sayyarrodsari et al. teaches notifying other users when a user submits a command input, Sayyarrodsari et al. does not explicitly disclose “wherein at least one of the analytics modules automatically and without human intervention implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms”
Gendelman discloses “wherein at least one of the analytics modules automatically and without human intervention implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms” as [Gendelman (paragraph [0059])];
Sayyarrodsari et al. and Gendelman are analogous art because they are from the same field endeavor of analyzing a control system.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Sayyarrodsari et al. of notifying other users when a user submits a command input by incorporating wherein at least one of the analytics modules automatically and without human intervention implements alarm management to 
The motivation for doing so would have been because Gendelman teaches that by monitoring industrial control systems for security, maintenance and redundancy, the ability to alert an operator of an abnormal operation when there are abnormal data patterns can be accomplished (Gendelman (paragraph [0006] – [0007]).

With respect to claim 2, the combination of Sayyarrodsari et al. and Gendelman discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the analytics engine identifies data types in the input data structure to determine which different analytics modules are to be instantiated and data exchanges between the instantiated analytics modules.” as [Sayyarrodsari et al. (paragraph [0119] - [0120], Fig. 17)] Examiner’s interpretation: The parametric hybrid models are within the parametric hybrid model objects.  The parametric hybrid model objects are instantiated on model servers 210 and 212 in response to command inputs received by the graphical modeling tool.  Different types of responses are communicated to the decision support server 206 from the parametric hybrid models.  The parametric hybrid models also include a software interface structure.  The examiner considers the types of responses that are communicated to the decision support server 206 to be the data types, since this determines which parametric hybrid model objects are instantiated on or deleted from their respective model servers (210 or 212);

With respect to claim 3, the combination of Sayyarrodsari et al. and Gendelman discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the modules of the analytics engine comprise at least two of a model module, an optimization module, and a classification module.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0071], paragraph [0124])] Examiner’s interpretation: As stated above, the parametric hybrid model in within the parametric hybrid model object, where the parametric hybrid model facilitates optimization and control of the components of the facility.  The parametric hybrid model models the steady state and non-steady state behavior of the processes of the energy system, as well as solve the optimization problem.  This demonstrates that there is a model module and optimization module within the parametric hybrid model.  Also, as stated above, 

With respect to claim 4, the combination of Sayyarrodsari et al. and Gendelman discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the analytics engine is configured to instantiate multiple different analytics modules in a cascaded manner in which a first analytics module performs the automation control analytics operation based on the annotated input data structure and generates first output data, and a second analytics module performs a different automation control analytics operation based upon the first output data to generate second output data.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0067], Fig. 3)] Examiner’s interpretation: The empirical model, parameter model and parametric first principle model is within the parametric hybrid model.  As shown in Fig. 3, the variables are input into the empirical model produce an output that is inputted into the parameter model.  The empirical model, models empirical data, while the parameter model, models the 

With respect to claim 5, the combination of Sayyarrodsari et al. and Gendelman discloses the medium of claim 4 above, and Sayyarrodsari et al. further discloses “wherein the first and second analytics modules are different from one another.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0067], Fig. 3)] Examiner’s interpretation: By the models within the parametric hybrid model having different functions, demonstrates that there are different analytics modules;

With respect to claim 6, the combination of Sayyarrodsari et al. and Gendelman discloses the medium of claim 5 above, and Sayyarrodsari et al. further discloses “wherein the first and second analytics modules are selected from a group comprising at least a model module, an optimization module, and a classification module.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0071], paragraph [0121] – [0122])] Examiner’s interpretation: The parametric hybrid model facilitates optimization and control of the components of the facility.  This demonstrates that there is a module and an optimization module, since the variables and parameters are being modeled and the system is being optimized.  Also, by the parametric hybrid model object generating responses that are sent to the decision engines based on information that is requested, demonstrates that there is a classification module, since the decision engines individually or collectively as a group generate control commands that are transmitted back to the parametric hybrid model object to control an industrial automation component.  The 

With respect to claim 7, the combination of Sayyarrodsari et al. and Gendelman discloses the medium of claim 4 above, and Sayyarrodsari et al. further discloses “wherein the multiple different analytics modules are instantiated by the same processor or the same core of a multi-core processor.” as [Sayyarrodsari et al. (paragraph [0118] – [0119], Fig. 17)];

With respect to claim 8, the combination of Sayyarrodsari et al. and Gendelman discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the modules of the analytics engine comprise at least two different types of modules selected from a group consisting of a model module, an optimization module, and a classification module” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0067], Fig. 3)] Examiner’s interpretation: By the models within the parametric hybrid model having different functions, demonstrates that there are different analytics modules;
“and wherein the same type of module is instantiated for at least two different levels of an industrial process that includes the controlled machine based upon different respective annotated input data structures for each level to carry out different analyses based upon the level for which the module is instantiated.” as [Sayyarrodsari et al. (paragraph [0075], paragraph [0117], Figs. 7 and 16)] Examiner’s interpretation: Figure 7 of the Sayyarrodsari et al. reference is a block diagram of an enterprise-integrated parametric hybrid model that is enabled to control and optimize the system.  Figure 16 of the Sayyarrodsari et al. reference is a block diagram of distributed enterprise-integrated parametric hybrid model that is enabled to control and optimize 

With respect to claim 9, the combination of Sayyarrodsari et al. and Gendelman discloses the medium of claim 8 above, and Sayyarrodsari et al. further discloses “wherein the annotated input data structure for at least one of the at least two different levels include input data that is output by the module instantiated for another of the at least two different levels.” as [Sayyarrodsari et al. (paragraph [0075], paragraph [0117], Figs. 7 and 16)] Examiner’s interpretation: As shown in Figures 7 and 16 of the Sayyarrodsari et al. reference, there are parametric hybrid models in both levels, where the parametric hybrid models can control the components of the system;

With respect to claim 10, the combination of Sayyarrodsari et al. and Gendelman discloses the medium of claim 9 above, and Sayyarrodsari et al. further discloses “wherein the at least two different levels include a machine control level, a coordinated machine control level, and a management level.” as [Sayyarrodsari et al. (paragraph [0079, paragraph [0117], Figs. 7 and 16)] Examiner’s interpretation: The examiner notes none of the different phrases mention within the claim limitation (machine control level, coordinated machine control level and management level) are defined within the claims or specification.  The examiner considers the enterprise-integrated parametric hybrid model level to be the management level, since there are varying security levels for this level.  The examiner considers the distributed enterprise-

With respect to claim 11, the combination of Sayyarrodsari et al. and Gendelman discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the input data is derived from a plurality of sensors that, in operation, sense operational parameters of the controlled machine and from an automation controller that, in operation, controls the controlled machine.” as [Sayyarrodsari et al. (paragraph [0117] –[0118], paragraph [0122] - [0123], Figs. 16 and 17)] Examiner’s interpretation: The examiner considers the automation controller to be the model servers (210 and 212), since these servers receive the control commands from the decision engines and they are within facilities 202 and 204 which are distributed aspects of the control/optimization system;

With respect to claims 12-16, the claims recite the same substantive limitations as claims 1 and 4-7 above and are rejected using the same teachings.

With respect to claim 17, Sayyarrodsari et al. discloses “instantiating an analytics engine comprising multiple different analytics modules each independently and separately instantiated only upon request and acting upon an annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the operation”  as [Sayyarrodsari et al. (paragraph [0059], paragraph [0076], paragraph [0119] – [0122], Figs. 3, 7 and 16-17)] Examiner’s interpretation: Different types of responses are 
The other limitations of the claim recite the same substantive limitations as claims 1, 8 and 9 above and is rejected using the same teachings.

With respect to claims 18-20, the claims recite the same substantive limitations as claims 3, 6 and 10 above and are rejected using the same teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERNARD E COTHRAN/Examiner, Art Unit 2147  
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147